Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the Applicant’s communication field on 11/30/2021. In virtue of this communication, claims 1 - 21 are pending in this office action.
Information Disclosure Statement
2.	The information disclosure statement (PTO-1449) filed on 11/30/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the Examiner.
Reasons for Allowance
3.	In view of IDS submitted, claims 1 – 21 are allowable over the prior art of record.
4.	The following is an Examiner’s statement of reasons for allowance: claims 1 – 21 
are allowed for the reasons as set forth in the Office action mailed 08/05/2021/response filed 06/30/2021 since the prior art in the submitted IDS does not change the allowability of the claims.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is 3GPP TSG-RAN WG2#104 (R2-1818496) which discusses AS level information is required to exchange among UEs and/or gNB, and the need of AS level condition/RB establishment/configuration or management procedure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645